Appeal from an order of the Family Court, Monroe County (Joan S. Kohout, J.), entered February 13, 2004. The order placed respondent in the custody of the New York State Office of Children and Family Services to be placed in a limited secure facility for a period of 12 months effective February 4, 2004.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Respondent appeals from an order of disposition directing that he be placed for a period of 12 months in the custody of the New York State Office of Children and Family Services. Contrary to respondent’s contention, Family Court properly considered the evidence presented at the dispositional hearing, including the probation report and the mental health evaluation, in determining that placement is the least restrictive alternative that provided both for the best interests of respondent and for the protection of the community (see Family Ct Act § 352.2 [2] [a]; Matter of Yancy W., 231 AD2d 856, 857 [1996]). We have reviewed respondent’s remaining contention and conclude that it is without merit. Present — Scudder, J.E, Kehoe, Martoche and Lawton, JJ.